                                                                                                                       Case 3:20-cv-07811-RS Document 92 Filed 07/15/21 Page 1 of 2




                                                                                                             1 REES F. MORGAN (State Bar No. 229899)
                                                                                                               JONATHAN R. BASS (State Bar No. 75779)
                                                                                                             2 STAN ROMAN (State Bar No. 87652)
                                                                                                               MARI SAHAKYAN CLIFFORD (State Bar No. 331152)
                                                                                                             3 WILLIAM ABRAMOVITZ (State Bar No. 319385)
                                                                                                               COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                             4 One Montgomery Street, Suite 3000
                                                                                                               San Francisco, California 94104-5500
                                                                                                             5 Telephone: 415.391.4800
                                                                                                               Facsimile: 415.989.1663
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 Email:     ef-rfm@cpdb.com
                                                                                                                          ef-jrb@cpdb.com
                                                                                                             7            ef-sgr@cpdb.com
                                                                                                                          ef-msc@cpdb.com
                                                                                                             8            ef-wia@cpdb.com

                                                                                                             9 Attorneys for Claimants
                                                                                                               First 100, LLC, 1st One Hundred Holdings, LLC
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 and Battle Born Investments Company, LLC
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11
                                                                                                                                                   UNITED STATES DISTRICT COURT
                                                                                                            12
                                                                                                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                                                            13
                                                                                                                                                      SAN FRANCISCO DIVISION
                                                                                                            14

                                                                                                            15
                                                                                                                 UNITED STATES OF AMERICA,                           Case No. CV 20-7811 RS
                                                                                                            16
                                                                                                                                     Plaintiff,                      NOTICE OF APPEARANCE
                                                                                                            17
                                                                                                                           v.                                        The Hon. Richard Seeborg
                                                                                                            18
                                                                                                               Approximately 69,370 Bitcoin (BTC), Bitcoin           Trial Date:         None Set
                                                                                                            19 Gold (BTG), Bitcoin SV (BSV), and Bitcoin
                                                                                                               Cash (BCH) seized from
                                                                                                            20 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx,

                                                                                                            21                       Defendant.

                                                                                                            22
                                                                                                               First 100, LLC, 1st One Hundred Holdings,
                                                                                                            23 LLC, and Battle Born Investments Company,
                                                                                                               LLC,
                                                                                                            24
                                                                                                                             Claimants.
                                                                                                            25

                                                                                                            26

                                                                                                            27 TO THE COURT, AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                                                                                            28             PLEASE TAKE NOTICE that Rees F. Morgan, Jonathan R. Bass, Stan Roman, Mari

                                                                                                                 10543.004 4841-2073-8802.1                      1                         Case No. CV 20-7811 RS
                                                                                                                                                        NOTICE OF APPEARANCE
                                                                                                                       Case 3:20-cv-07811-RS Document 92 Filed 07/15/21 Page 2 of 2




                                                                                                             1 Sahakyan Clifford and William Abramovitz will hereby enter their appearance as counsel for

                                                                                                             2 Claimants First 100, LLC, 1st One Hundred Holdings, LLC, and Battle Born Investments

                                                                                                             3 Company, LLC. Copies of all pleadings, papers, notices, and other filings in this action should be

                                                                                                             4 henceforth served upon the following:

                                                                                                             5                       Rees F. Morgan
                                                                                                                                     Jonathan R. Bass
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6                       Stan Roman
                                                                                                                                     Mari Sahakyan Clifford
                                                                                                             7                       William Abramovitz
                                                                                                                                     COBLENTZ, PATCH, DUFFY & BASS LLP
                                                                                                             8                       One Montgomery Street, Suite 3000
                                                                                                                                     San Francisco, California 94104-5500
                                                                                                             9                       Telephone:    415.391.4800
                                                                                                                                     Facsimile:    415.989.1663
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10                       Email:        ef-rfm@cpdb.com
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                                                                   ef-jrb@cpdb.com
                                                                                                            11                                     ef-sgr@cpdb.com
                                                                                                                                                   ef-msc@cpdb.com
                                                                                                            12                                     ef-wia@cpdb.com

                                                                                                            13

                                                                                                            14 DATED: July 15, 2021

                                                                                                            15
                                                                                                                                                         By:    /s/ Rees F. Morgan
                                                                                                            16
                                                                                                                                                               Rees F. Morgan
                                                                                                            17                                                 Attorneys for Claimants
                                                                                                                                                               First 100, LLC, 1st One Hundred Holdings, LLC
                                                                                                            18                                                 and Battle Born Investments Company, LLC
                                                                                                            19

                                                                                                            20

                                                                                                            21

                                                                                                            22

                                                                                                            23

                                                                                                            24

                                                                                                            25

                                                                                                            26

                                                                                                            27

                                                                                                            28

                                                                                                                 10543.004 4841-2073-8802.1                     2                           Case No. CV 20-7811 RS
                                                                                                                                                     NOTICE OF APPEARANCE
